PER CURIAM.
James Morgan appeals a Collier County School Board order denying his request for a formal hearing as provided by section 120.57, Florida Statutes (1985). We reverse.
Morgan filed a petition seeking the benefit of a rule the school board had passed pursuant to section 230.23, Florida Statutes (1985). After the request was denied and the superintendent had declined to reverse the denial, Morgan petitioned the school board for a formal hearing pursuant to section 120.57. The school board denied Morgan’s request for a formal hearing, and this timely appeal followed.
Whenever the substantial rights of a party are determined by agency action and a disputed issue of fact exists, a formal hearing is provided by section 120.57. We find that Morgan’s substantial rights were involved in this action and that he demonstrated in his pleadings the existence of a disputed issue of fact concerning his right to receive the benefit of the rule in question. The school board, accordingly, erred in denying his request for a hearing. See Florida Department of Transportation v. J.W.C. Co., 396 So.2d 778 (Fla. 1st DCA 1981).
We, therefore, reverse and remand for a hearing to determine Morgan’s right to receive the benefit of the rule.
Reversed and remanded.
SCHEB, A.C.J., and SCHOONOVER and THREADGILL*, JJ., concur.